Citation Nr: 1100973	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to August 20, 2009.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO granted service 
connection for PTSD and assigned an initial rating of 30 percent, 
effective July 19, 2007.  In May 2008, the Veteran filed a notice 
of disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in December 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in May 2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  By rating 
decision of December 2008, the RO granted an initial 50 percent 
rating for PTSD from July 19, 2007.  In April 2010, the RO 
granted a 100 percent rating for PTSD from August 20, 2009.  
However, inasmuch as higher ratings for PTSD are assignable 
before this date, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal.  See Fenderson, 12 Vet. 
App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A September 2010 letter informed 
him that his hearing was scheduled for October 2010.  However, in 
correspondence received in September 2010, the Veteran noted that 
he submitted a request to withdraw his appeal in July 2010 and 
therefore, a hearing was no longer required.    






FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it must be dismissed.










ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


